Fourth Court of Appeals
                                       San Antonio, Texas
                                            September 26, 2014

                                           No. 04-14-00673-CV

                                 IN RE John P. CLEMENT IV, M.D.
                              and South Texas Radiology Imaging Centers

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On September 25, 2014, relators filed a petition for writ of mandamus and a motion for
emergency relief. This court is of the opinion that a serious question concerning the mandamus
relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The respondent and
the real party in interest may file a response to the petition for writ of mandamus in this
court no later than October 10, 2014. Any such response must conform to Texas Rule of
Appellate Procedure 52.4.

       Relators’ request for emergency relief is GRANTED. The oral deposition of Walton
Albert Rutledge is TEMPORARILY STAYED pending further order of this court.


           It is so ORDERED on September 26th, 2014.                             PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2014-CI-11620, styled In re Walton Albert Rutledge, pending in the 37th
Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza presiding.